Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on November 24, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device comprising: a second-conductivity-type floating region provided in the mesa portion below the base region, in contact with the gate trench portion and being thinner than the base region in a depth direction of the semiconductor substrate, and provided in a part of the mesa portion in the array direction, wherein the floating region has a higher doping concentration than the one or more accumulation regions.
Senoo (Pub. No.: US 2016/0351561 A1) which substantially discloses 										a semiconductor substrate (Fig. 2 – substrate 10);							a first-conductivity-type drift region provided in the semiconductor substrate (Par. 0031, Fig. 9 – n-type drift region 23);									a gate trench portion provided from an upper surface of the semiconductor substrate to an inside of the semiconductor substrate, and extending in a predetermined extending direction in a plane of the upper surface of the semiconductor substrate (Par. 0030-0031, Fig. 9 – gate trench portion 30);												a mesa portion provided in contact with the gate trench portion in an array direction orthogonal to the extending direction (Fig. 9);								one or more first-conductivity-type accumulation regions provided in the mesa portion above the drift region and in contact with the gate trench portion, and having a higher doping concentration than the drift region (Par. 0031, Fig. 9 – n-type accumulation region 24 (barrier region));												a second-conductivity-type base region provided in the mesa portion above the drift region and in contact with the gate trench portion (Par. 0031, Fig. 9 – p-type base region 25); and		a second-conductivity-type floating region provided in the mesa portion below the base region, in contact with the gate trench portion (Par. 0056, Fig. 9 – p-type floating region 28).

Another relevant prior art reference is due to Udrea (Pub. No.: US 2009/0008674 A1) which substantially discloses 										a semiconductor substrate (Par. 0058, Fig. 6 – substrate 2);					

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference 

Regarding Claims 2-17: these claims are allowed because of their dependency status from claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

01/09/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812